Opinion.
Per Curiam:
The decree in this case is reversed because the court below had no jurisdiction in the matter after the motion to transfer the case to the Federal court, and a compliance, by the party asking the transfer, with the requirements of the Act of Congress regulating the transfer of causes from the State to the Federal courts. Everything thereafter done in the State court was coram non judice and void.
Decree reversed and vacated and cause remanded with instructions to take no further action in it until the further order of the Federal court.